      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 1 of 12




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN

Jill Swenson, Melody McCurtis, Maria
Nelson, Black Leaders Organizing for
Communities,      Disability   Rights
Wisconsin,
            Plaintiffs,
      v.
Marge Bostelmann, Julie M. Glancey,                  Case No. 3:20-cv-459-wmc
Ann S. Jacobs, Dean Knudson, Robert F.
Spindell, Jr., and Mark L. Thomsen,
Commissioners of the Wisconsin
Elections Commission; Meagan Wolfe,
Administrator   of    the Wisconsin
Elections Commission,
              Defendants.

           THE WISCONSIN LEGISLATURE’S MEMORANDUM OF LAW IN
             SUPPORT OF ITS UNOPPOSED MOTION TO INTERVENE


                                    INTRODUCTION

       The Wisconsin Legislature moves to intervene under Federal Rule of Civil

Procedure 24, to defend the State of Wisconsin’s interest in the constitutionality and

validity of its election laws.1    Plaintiffs’ broad-based Complaint seeks sweeping

declaratory and injunctive relief blocking scores of duly enacted election laws on

constitutional and federal-statutory grounds. When the validity of Wisconsin law is


       1 Plaintiffs Jill Swenson, Melody McCurtis, Maria Nelson, Black Leaders Organizing
for Communities, and Disability Rights Wisconsin (collectively, “Plaintiffs”) have informed
counsel for the Legislature that they do not object to this Motion. Defendants Commissioners
of the Wisconsin Elections Commission Marge Bostelmann, Julie M. Glancey, Ann S. Jacobs,
Dean Knudson, Robert F. Spindell, Jr., and Mark L. Thomsen, and Defendant Administrator
Meagan Wolfe (collectively, “the Commission”) have informed counsel that they consent to
this Motion.
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 2 of 12




challenged in court, the State of Wisconsin has recognized that the Legislature can

vindicate the State’s interests in these laws. Wis. Stat. §§ 13.365, 803.09(2m). The

Seventh Circuit recently held that the Legislature must be permitted to intervene in

another challenge to Wisconsin’s election laws, where the Commission was a

defendant. Democratic Nat’l Comm. v. Bostelmann, No. 20-1538, Dkt. 30 at 4 (7th

Cir. Apr. 3, 2020) (citing Virginia House of Delegates v. Bethune-Hill, 139 S. Ct. 1945

(2019), and Planned Parenthood of Wisconsin, Inc. v. Kaul, 942 F.3d 793 (7th Cir.

2019)); see Democratic National Committee v. Bostelmann (DNC), No. 3:20-cv-249-

wmc (W.D. Wis. amended compl. filed Mar. 26, 2020).

       The Legislature is entitled to intervene in this action, as a matter of right,

given that no sovereign party with the authority to represent Wisconsin’s interest in

the defense of state law is currently before the Court. The Commission—which does

not have the independent authority to represent the State’s interests in court—is

represented by private counsel, not the Attorney General. Further, the Legislature’s

intervention motion is timely, the Legislature has a state-law recognized right under

Sections 13.365 and 803.09(2m) to vindicate the State’s interests in the

constitutionality and validity of the election laws challenged here, and this lawsuit

plainly threatens that interest. Finally, in a recent filing in a case before this Court

that also challenges Wisconsin’s election laws, the Commission stated that it takes

“no position . . . as to whether the plaintiffs[ ] are entitled to some form of prospective

relief” and that it is “unable” to challenge on appeal any injunction blocking state law




                                           -2-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 3 of 12




that may issue from this Court. Edwards v. Vos, No. 3:20-cv-340-wmc, Dkt. 15 at 6–

7 (W.D. Wis. May 25, 2020).

      Alternatively, and at a minimum, the Court should grant the Legislature

permissive intervention status. Permissive intervention is especially justified in light

of the Commission’s recently stated position, making the Legislature’s presence

necessary for this Court to receive full adversarial briefing.

                     INTEREST OF PROPOSED INTERVENOR

      The Wisconsin Legislature is composed of the State Assembly and the State

Senate. See Wis. Const. art. IV, § 1. Wisconsin law recognizes that the Legislature—

the body “vested” with the “legislative power”—has a core interest in defending the

State’s own sovereign interest in the constitutionality and validity of state law in

court. Id. Specifically, Section 803.09(2m) of the Wisconsin Statutes provides that

“[w]hen a party to an action challenges in state or federal court the constitutionality

of a statute” or “challenges a statute as violating or preempted by federal law, . . . the

legislature may intervene as set forth under [Section] 13.365.” Section 13.365(3), in

turn, states that “[t]he joint committee on legislative organization may intervene at

any time in the action on behalf of the legislature” and authorizes the Legislature to

hire counsel other than the Attorney General. Wis. Stat. § 13.365(3). Under these

laws, the Legislature has “standing as an agent of the State of Wisconsin” in defense

of state law. Planned Parenthood, 942 F.3d at 798; Democratic Nat’l Comm., No. 20-

1538, Dkt. 30 at 4; accord Bethune-Hill, 139 S. Ct. at 1951.




                                          -3-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 4 of 12




                                    ARGUMENT

I.     The Legislature Is Entitled To Intervene As A Matter Of Right Under
       Rule 24(a)(2), Since It Is The Only Sovereign Party Appearing Before The
       Court With Authority To Represent The State’s Interests

       Federal Rule of Civil Procedure 24(a)(2) provides that “[o]n timely motion, the

court must permit anyone to intervene who . . . claims an interest relating to the

property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant's

ability to protect its interest, unless existing parties adequately represent that

interest.”   Four elements comprise intervention as of right under Rule 24(a)(2):

“(1) timely application; (2) an interest relating to the subject matter of the action;

(3) potential impairment, as a practical matter, of that interest by the disposition of

the action; and (4) lack of adequate representation of the interest by the existing

parties to the action.” Planned Parenthood, 942 F.3d at 797 (citation omitted). The

Legislature satisfies each of these elements here.

       1. This intervention application is timely. The court assesses the timeliness of

an intervention motion along “four factors”: “(1) the length of time the intervenor

knew or should have known of his interest in the case; (2) the prejudice caused to the

original parties by the delay; (3) the prejudice to the intervenor if the motion is

denied; [and] (4) any other unusual circumstances.” Lopez-Aguilar v. Marion Cty.

Sheriff’s Dep’t, 924 F.3d 375, 388 (7th Cir. 2019) (brackets in original; citation

omitted).    The “most important consideration in deciding whether a motion for




                                         -4-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 5 of 12




intervention is untimely is whether the delay in moving for intervention will

prejudice the existing parties to the case.” Id. at 389–90 (citation omitted).

      The Legislature’s Motion to Intervene is timely, as the Legislature has filed

within the time for the Commission to answer or otherwise respond to Plaintiffs’

Complaint, compare Fed. R. Civ. P. 12(a)(1)(A)(i), with Dkt. 4, so all parties will have

ample opportunity to respond to the Legislature’s proposed arguments in support of

dismissal. Further, Plaintiffs do not object to this Motion, and the Commission has

consented to this Motion, thus there could be no plausible assertion of prejudice to

any party. Meanwhile, the prejudice to the Legislature from the Court’s denial of

intervention would be severe.     Denial of intervention could result in the Court

enjoining Wisconsin’s election laws without full adversarial briefing from a sovereign

party with the state-law authority to defend the State’s interests in court. See

Democratic Nat’l Comm., No. 20-1538, Dkt. 30 at 4.

      2. The Legislature has an interest in the validity of Wisconsin’s election laws.

An interest under Rule 24(a)(2) must “be direct, significant, and legally protectable,”

and the Seventh Circuit has “interpreted statements of the Supreme Court as

encouraging liberality in th[is] definition of an interest.” Lopez-Aguilar, 924 F.3d at

391–92 (citations omitted). The Legislature has a state-law-recognized interest in

defending against Plaintiffs’ lawsuit, which challenges the constitutionality and

validity of many election laws.     Dkt. 1 at 66–68.     Further, Wisconsin has the

sovereign, legally “cognizable interest” in the “continued enforceability of its laws,”

which obviously includes the multiple election laws that Plaintiffs challenge here.


                                         -5-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 6 of 12




Hollingsworth v. Perry, 570 U.S. 693, 709–10 (2013) (citation omitted); Lopez-

Aguilar, 924 F.3d at 392. By adopting Sections 13.365 and 803.09(2m), Wisconsin

has made the sovereign choice that the Legislature may speak for the State’s

sovereign interest in court, as a party, whenever plaintiffs seek to block the

enforcement of state law on constitutional or federal-statutory grounds. See Planned

Parenthood, 942 F.3d at 798; Democratic Nat’l Comm., No. 20-1538, Dkt. 30 at 4.

      3. This lawsuit plainly impairs the Legislature’s interest. As just explained,

Wisconsin has a sovereign interest in defending the constitutionality and validity of

its duly enacted election laws, and it has endowed the Legislature with the authority

to defend this sovereign interest in federal court.         See Wis. Stat. §§ 13.365,

803.09(2m).    Plaintiffs’ lawsuit—including the near-boundless request that the

Commission take any “appropriate” actions that Plaintiffs see fit, Dkt. 1 at 66–68—

directly impairs the Legislature’s interest, since it may result in the Court prohibiting

the enforcement of the multiple election laws challenged here. Accordingly, the

Legislature’s interest is squarely implicated by this case. See Wis. Stat. §§ 13.365,

803.09(2m); Planned Parenthood, 942 F.3d at 798; Democratic Nat’l Comm., No. 20-

1538, Dkt. 30 at 4; accord Lopez-Aguilar, 924 F.3d at 385.

      4. The Commission cannot adequately represent the Legislature’s interest.

Rule 24(a)(2) imposes different standards to determine whether existing defendants

adequately represent the interests of the proposed intervenor, depending on whether

“the prospective intervenor and the named [defendant] have the same goal” and

whether “the representative party is a governmental body charged by law with


                                          -6-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 7 of 12




protecting the interests of the proposed intervenor[ ].” Planned Parenthood, 942 F.3d

at 799 (citations omitted). When the proposed intervenor does not share the “same

goal” with the named defendant, it must make only a “‘minimal’ showing,” Wis. Educ.

Ass’n Council v. Walker (WEAC), 705 F.3d 640, 659 (7th Cir. 2013) (citation omitted),

that the “representation of [its] interest ‘may be’ inadequate,” Planned Parenthood,

942 F.3d at 799 (citation omitted). However, when the proposed intervenor does

share the “same goal,” and the named defendant “is [the Attorney General] charged

by law with protecting the interests of the proposed intervenor[ ],” the proposed

intervenor must make “a concrete showing of the Attorney General’s bad faith or

gross negligence.” Id. at 799, 801.

      Here, the Legislature satisfies the adequacy element of the intervention

analysis whether the Court (correctly) applies the minimal, may-be-inadequate

standard, or (incorrectly) applies the higher, bad-faith-or-gross-negligence standard.

      Beginning with the may-be-inadequate standard that should govern this

Motion, WEAC, 705 F.3d at 659 (citation omitted); Planned Parenthood, 942 F.3d

at 799, the Legislature meets this standard.

      First, the Legislature is the only sovereign party before the Court with the

state-law authority to represent Wisconsin’s interests and, as Planned Parenthood

expressly held, the State has the “unbridled authority to designate . . . an agent” to

defend its sovereign interests in the validity of its laws in federal court. 942 F.3d at

802; see Democratic Nat’l Comm., No. 20-1538, Dkt. 30 at 4; accord Hollingsworth,

570 U.S. at 709–10; Bethune-Hill, 139 S. Ct. 1945, 1951 (2019). The Attorney General


                                         -7-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 8 of 12




has not appeared on behalf of the Commission; rather, the Commission is represented

only by private counsel.     Dkts. 10–13.    Wisconsin law does not empower the

Commission to represent the State’s sovereign interests in Court, unlike the

Legislature, Wis. Stat. §§ 13.365, 803.09(2m), or the Attorney General, Wis. Stat.

§ 165.25(6).   Wisconsin law allows the Commission to speak only for its own

bureaucratic views and interests. See Wis. Stat. §§ 15.02(2), 15.61(l)(a)l–6.

      Second, the Legislature and the Commission do not share the same goal of

“ensuring the validity of Wisconsin law” by vigorously defending the challenged laws

here, including on appeal if necessary. Planned Parenthood, 942 F.3d at 799, 801.

The divergence of goals in this manner independently triggers, and simultaneously

satisfies, the may-be-inadequate standard here. See also infra p. 9 (arguing that this

divergence also satisfies the higher, bad-faith-or-gross-negligence standard). As the

Commission recently informed this Court in another case challenging Wisconsin’s

election laws, its goal is not to ensure the validity of those laws.       Rather, the

Commission believes that “the statutory constraints on its authority” require it to

take “no position . . . as to whether the plaintiffs[ ] are entitled to some form of

prospective relief” enjoining Wisconsin’s election laws for the upcoming 2020

elections.   Edwards, No. 3:20-cv-340-wmc, Dkt. 15 at 7 (emphasis added); accord

DNC, No. 3:20-cv-249, Dkt.107 at 12–20 (Commission explaining that it would not

defend all of the challenged laws in that case). Moreover, the Commission also

informed the Court that it would be “unable” to appeal “the outcome of the injunctive

relief sought in th[at] case,” since it “does not have the statutory authority to appeal


                                          -8-
      Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 9 of 12




any judicially mandated changes in elections procedures.” Edwards, No. 3:20-cv-340-

wmc, Dkt. 15 at 6 (citing Wis. Stat. § 5.05(5t)). The Legislature’s goal is to ensure

vigorously the validity of Wisconsin’s election laws, including as to Plaintiffs’ requests

for prospective relief and through any necessary appellate proceedings. See, e.g.,

Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205 (2020).

      Even if this Court were to conclude that the bad-faith-or-gross-negligence

standard applies, Planned Parenthood, 942 F.3d at 799, the Legislature satisfies this

standard for the reason just discussed. As in Edwards, the Commission is likely to

take “no position . . . as to whether the plaintiffs[ ] are entitled to some form of

prospective relief” and refuse to “challenge . . . the outcome of [any] injunctive relief

sought in th[is] case” on appeal. Edwards, No. 3:20-cv-340-wmc, Dkt. 15 at 6–7

(emphasis added). So, the Commission would not intend to “ensur[e] the validity of

Wisconsin law,” Planned Parenthood, 942 F.3d at 801, but would instead “throw the

case” away as to the requests for prospective relief, while also “failing” to take any

necessary “appeal,” Flying J., Inc. v. Van Hollen, 578 F.3d 569, 572 (7th Cir. 2009).

This plainly satisfies the bad-faith-or-gross-negligence standard.

II.   Alternatively, This Court Should Afford The Legislature Permissive
      Intervention Under Rule 24(b)(1)(B)

      Should the Court conclude that the Legislature is not entitled to intervention

as of right, the Legislature respectfully requests that the Court grant it permissive

intervention under Rule 24(b)(1)(B), which would be fully consistent with “the needs

of federal-state comity.” Planned Parenthood, 942 F.3d at 803.



                                          -9-
     Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 10 of 12




      Permissive intervention has only two requirements, and the Legislature

satisfies them both: the intervenor must “timely” file, and it must “ha[ve] a claim or

defense that shares with the main action a common question of law or fact.” Fed. R.

Civ. P. 24(b)(1)(B). Here, the Legislature’s motion is timely, as described above.

Supra, pp. 4–5. And the Legislature’ proposed Motion to Dismiss and Memorandum

in Support, which it has filed contemporaneously with this Motion, raises defenses to

Plaintiffs’ Complaint and so “shares a question of law with the main action.” Planned

Parenthood, 942 F.3d at 803.

      Beyond these two requirements, the Seventh Circuit in Planned Parenthood

explained that Rule 24(b)(1)(B) “allows the district court to consider a wide variety of

factors” when considering whether to grant permissive intervention, including

whether intervention would “overwhelm” the Court and whether it would serve “the

needs of federal-state comity.”     942 F.3d at 802–03.       Here, the Legislature’s

intervention is necessary for the Court to receive full adversarial briefing against an

injunction blocking multiple election laws, since, as noted above, the Commission is

bound to take “no position . . . as to whether the plaintiffs are entitled to some form

of prospective relief.” Supra pp. 8–9. Because those challenged election laws further

the Legislature’s “compelling interest” in the integrity and orderly administration of

its elections, Eu v. San Francisco Cty. Democratic Cent. Comm., 489 U.S. 214, 231

(1989); Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 196 (2008) (controlling

plurality of Stevens, J.), intervention would directly further “the needs of federal-

state comity,” Planned Parenthood, 942 F.3d at 803.             Finally, granting the


                                         - 10 -
     Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 11 of 12




Legislature permissive intervention would not pose practical difficulties here—

especially since Plaintiffs do not object, and the Commission affirmatively consents—

but would simply allow for full adversarial litigation of the issues that Plaintiffs have

brought to the Court in this significant case. See Democratic Nat’l Comm., No. 20-

1538, Dkt. 30 at 4.

                                    CONCLUSION

      This Court should grant the Legislature’s Motion to Intervene.

      Dated, June 8, 2020

                                             Respectfully Submitted,

                                             /s/ Misha Tseytlin
                                             MISHA TSEYTLIN
                                             (State Bar No. 1102199)
                                             KEVIN M. LEROY
                                             (State Bar No. 1105053)
                                             SEAN T.H. DUTTON
                                             TROUTMAN SANDERS LLP
                                             227 W. Monroe Street
                                             Suite 3900
                                             Chicago, IL 60606
                                             (608) 999-1240
                                             (312) 759-1939 (fax)
                                             misha.tseytlin@troutman.com
                                             kevin.leroy@troutman.com
                                             sean.dutton@troutman.com

                                             Attorneys for the Wisconsin Legislature




                                         - 11 -
     Case: 3:20-cv-00459-wmc Document #: 26 Filed: 06/08/20 Page 12 of 12




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of June, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN SANDERS LLP
                                            227 W. Monroe Street
                                            Suite 3900
                                            Chicago, IL 60606
                                            (608) 999-1240
                                            (312) 759-1939 (fax)
                                            misha.tseytlin@troutman.com
